        Case 3:16-md-02741-VC Document 12059-1 Filed 11/16/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 2
                                                       )
 3
     IN RE: ROUNDUP PRODUCTS                           )   MDL No. 2741
 4   LIABILITY LITIGATION                              )
                                                       )   Case No. 3:16-md-02741-VC
 5                                                     )
                                                       )   [PROPOSED] ORDER GRANTING
 6   This document relates to:
                                                       )   JOINT PROPOSAL FOR REVISED
     ALL ACTIONS                                       )   SCHEDULE FOR WAVE 2 CASES
 7
                                                       )
 8                                                     )
                                                       )
 9                                                     )
10
            THIS MATTER came before the Court based on the Court’s order for a revised schedule for
11
     Wave 2 cases. Having reviewed the proposed schedule and finding good cause shown, the Court
12
     GRANTS the parties’ proposed schedule for Wave 2 cases, as detailed below.
13

14   Wave 2 Schedule:

15
                               Event                                            Date
16   Plaintiff Fact Sheets (including all relevant              No change
     authorizations) due for any plaintiffs who have not yet
17   provided them.
18   Each plaintiff will provide any medical records in his/her No change
     possession and/or his/her counsel’s possession to defense
19   counsel.
     Deficiency letter(s) sent.                                 No change
20
     Deadline to cure Plaintiff Fact Sheet deficiencies. The      No change
21
     parties may file a consolidated letter brief regarding any
22   disputes about whether a deficiency exists.
     Close of fact discovery.                                     1/15/2021
23   Plaintiffs’ expert reports due.                              1/22/2021
     The parties should file a letter brief identifying any       2/5/2021
24   disputes over the applicable state law for the wave 3
25   cases. For cases where that is undisputed, the parties
     should file a stipulation identifying the governing state
26   Monsanto’s expert reports due.                               2/12/2021
     Close of expert discovery.                                   3/10/2021
27   Monsanto’s Daubert and summary judgment briefs due.          3/24/2021
28   Plaintiffs’ opposition and cross-motions re:                 4/7/2021
     Daubert and summary judgment due.

                                                      -1-
        Case 3:16-md-02741-VC Document 12059-1 Filed 11/16/20 Page 2 of 2



 1   Monsanto’s oppositions and replies re: Daubert and       4/21/2021
     summary judgment due.
 2
     Plaintiffs’ replies re: Daubert and summary judgment due. 5/5/2021
 3
     Daubert hearing (if necessary).                           5/28/2021
 4

 5

 6
     Date: __________________, 2020             _____________________________________
 7                                              HONORABLE VINCE CHHABRIA
                                                UNITED STATES DISTRICT COURT
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   -2-
